TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2014



                                     NO. 03-13-00222-CR


                           Remberto Santos-Hernandez, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                MODIFIED AND, AS MODIFIED, AFFIRMED --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered by the trial court on

February 28, 2013. Having reviewed the record and the parties’ arguments, the Court holds that

there was no error in the court’s judgment requiring reversal. However, there was error in the

judgment that requires correction. Therefore, the Court modifies the trial court’s judgment to

correctly spell appellant’s name as “Remberto Santos-Hernandez,” to reflect that the “Date

Judgment Entered” was February 28, 2013, and to reflect that the age of the victim at the time of

the offense was 40 years. The judgment, as modified, is affirmed. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.